DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 4/20/2021.  Claims 11-13, 15-22, and 24-28 are pending.  Claims 11, 12, 15, 16, 20, 21, 24, and 25 have been amended.
The interpretation of several elements under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
The rejection of claims 12 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 11-15 and 20-24 under 35 U.S.C. 102(a)(1) as being anticipated by Preugschas (EP 1159913) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 16-19 and 25-28 under 35 U.S.C. 103 as being unpatentable over Preugschas is also withdrawn.
The rejection of claims 11-17, 19-26, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al.  (US 2020/0221924) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 18 and 27 under 35 U.S.C. 103 as being unpatentable over Fletcher is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna (US 4,887,816).
Regarding claims 11-13, and 15-19, Hanna discloses a dosing apparatus for dispensing molded cleaning agent bodies into a dishwashing chamber of a household dishwasher, said dosing apparatus comprising: a reservoir for holding a supply of molded cleaning agent bodies (20); a cell wheel configured to actively transport the molded cleaning agent bodies from the reservoir into the dishwashing chamber (see the helical baffle 32 and the portion of the shaft 33 supporting it); and a feed conveyor configured to feed the molded cleaning agent bodies to the cell wheel in parallel relation to an axis of rotation of the cell wheel wherein the feed conveyor 
It is noted that a dishwasher, dishwashing chamber, and molded cleaning agent bodies are not positively recited claim elements, and the prior art would be capable of use with such elements.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Allowable Subject Matter
Claims 20-22, 24-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the household dishwasher as recited in claim 20.  Regarding claim 20, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Preugschas (EP 1159913) or Fletcher et al.  (US 2020/0221924), to have the arrangement of the reservoir, cell wheel, and feed conveyor as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711